IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CHARLES W. WALSH, III, LAURA BLAU          :   No. 197 EAL 2020
AND PHILADELPHIA COMMUNITY                 :
DEVELOPMENT COALITION                      :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
TERESA F. ISABELLA AND 325 S. 18TH         :
STREET, LLC                                :
                                           :
                                           :
PETITION OF: 325 S. 18TH STREET, LLC       :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of December, 2020, the Petition for Allowance of Appeal

is DENIED.